Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
This is in response to communication filed on 06/01/2022. Claims 1-2, 4-9 and 11-20 were pending in the application. Claims 1-2, 4-9 and 11-20 have been allowed.  
                                                         Response to Arguments
Applicant’s arguments, see page 10 of remarks filed on 06/01/2022, with respect to 35 USC 101 type rejections of claims 9-15 have been fully considered and are persuasive.  35 USC 101 type rejections have been withdrawn because of the amendments made to the independent claim 9. Applicant’s arguments, see page 11 of remarks filed on 06/01/2022, with respect to 35 USC 103 type rejections of claims 1-2 and 9 have been fully considered and are persuasive.  35 USC 103 type rejections have been withdrawn because of incorporation of previously indicated allowable subject matter to the independent claims 1 and 9.
                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted and prosecution history of the application. See MPEP 1302.14(1). 
Arrabothu, US 2019/0385170 A1; and Nucci, US 7,644,150 B1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims in this application. 
Closest prior art in the record Arrabothu teaches a method involves producing a fraud score in response to applying a fixed fraud detection model to transaction details by a processor and via a fraud scoring system. A neural network fraud score is produced in response to the applying the improvable fraud detection model to the transaction details. Fraud score and the neural network fraud score are analyzed by the processor. Authorization is sent by the processor in response to the analyzing the fraud score and the neural network fraud score (See Abstract) Arrabothu further teaches  a fraud prediction  system wherein a first probability weight may be applied to a first fraud score and a second probability weight may be applied to a second fraud score. The probability weights may represent the weight given to the respective value (e.g., indicating the respective relevance of fraud score (note para. [0041] –[0042]) However, Arrabothu  fails to teach expressly beside other “determining a fourth probability indicating that the at least one packet is in the second class based on the at least one of the session layer data, the presentation layer data, or the application layer data and the at least one of the network layer data or the transport layer data using the classifier; and determining a fifth probability indicating that the at least one packet is in a third class based on the at least one of the session layer data, the presentation layer data, or the application layer data and the at least one of the network layer data or the transport layer data using the classifier.”
Closest prior art in the record Nucci teaches the system has a logic server for extracting a signature from a traffic flow on a peer-to-peer network based on layer-3/layer-4 information of the traffic flow. A signature repository is operatively coupled to the server for storing the signature and an identification of a layer-7 application associated with the signature. A high speed monitor identifies another traffic flow associated with the layer-7 application, where the layer-3/layer-4 information is obtained based on a time correlation metric of the traffic flow that is associated with a super peer of the peer-to-peer network (See Abstract) However,  Nucci  fails to teach expressly besides other “determining that the first probability indicating that the at least one packet is in the first class is less than the second probability indicating that the at least one packet is in the second class; and determining a fourth/ fifth probability indicating that the at least one packet is in the second/ third class based on the at least one of the session layer data, the presentation layer data, or the application layer data and the at least one of the network layer data or the transport layer data using the classifier.”
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494